DETAILED ACTION
Status of the Application
Claims 1-4 and 6-21 are currently pending in the instant application.  Claims 1, 2 and 21 are currently amended.  No new claims have been added.  
This is a Non-Final Rejection following the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted August 18, 2022 and August 22, 2022, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6, 7, 10-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Phelan et al. (US 2019/0027775) in view of Gong et al. (US 2018/0366716) and Shiu et al. (US 2016/0013455).
Regarding claim 1, O’Phelan et al. teaches a battery comprising: a battery cell (battery 800) (para. [0165]);
a first casing (second part 804; para. [0165]); and
a second casing (first part 803) mounted to the first casing (para. [0165]), the first casing and the second casing cooperatively forming a cavity for receiving the battery cell (Fig. 26A);
wherein the first casing comprises a first end surface (bottom wall), a first arc sidewall (the edge to which the pointer for ref. number 804 is touching; Fig. 25), and a first sidewall (the flat portion of battery 800 where feedthrough post 808, feedthrough hole 809, anode terminal 810 and annular member 813 are located; Figs. 25 and 26A), the first arc sidewall is connected to the first sidewall, the first end surface and the second casing are disposed at opposite sides of the first arc sidewall and the first sidewall, the first end surface is connected to the first arc sidewall and the first sidewall (Figs. 25 and 26A);
wherein the battery further comprises a terminal post disposed on the first sidewall (Figs. 25 and 26A).
O’Phelan et al. is silent regarding the battery further comprising an explosion of valve disposed on the first casing or the second casing.  However, Gong et al. teaches that it is known in the art for a battery to further comprise an explosion relief valve (para. [0051]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first casing or the second casing of O’Phelan et al. by incorporating an explosion relief valve as taught by Gong et al. to stop the current input and output of the electrode terminal and to prevent the battery from being recharged at an excessive rate during an emergency state (Gong et al., para. [0051]).  
Modified O’Phelan et al. is silent regarding a battery wherein the first sidewall is a flat sidewall and the two sides of the flat sidewall are respectively connected with the first arc sidewall, wherein a ratio of the distance between the flat sidewall to the center of the first end surface to the radius of the imaginary circle defined by the first end surface is 4:5 and 9:10.  However, Shiu et al. teaches that it is known in the art for a battery casing to have terraced and/or rounded, i.e. arced, edges that can allow the battery cell to fit within a curved enclosure for a portable electronic device (para. [0037]).  Shiu et al. also teaches that it is known in the art for a battery cell, and therefore, the battery casing to include an asymmetric and/or non-rectangular design that accommodates the shape of that portable electronic device (para. [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified O’Phelan et al. to create a battery cell with rounded or arced edges and an asymmetrical design as taught by Shiu et al., i.e. wherein the first sidewall is a flat sidewall and the two sides of the flat sidewall are respectively connected with the first arc sidewall, wherein a ratio of the distance between the flat sidewall to the center of the first end surface to the radius of the imaginary circle defined by the first end surface is 4:5 and 9:10, in order to provide greater capacity, packaging efficiency, and/or voltage than rectangular battery cells in the same portable electronic device (Shiu et al., para. [0037]).  
Regarding claim 2, modified O’Phelan et al. teaches a battery wherein the first sidewall further comprises a second arc sidewall (the portion of first part 803 comprising backfill port 806, back edge of 804) (O’Phelan et al., Figs. 25 and 26A). 
Regarding claim 3, modified O’Phelan et al. teaches a battery wherein the first sidewall comprises a flat sidewall, a periphery of the first end surface comprises an arc section and a straight section, the first arc sidewall is connected to the arc section, the flat sidewall is connected to the straight section, and the terminal post is disposed on the flat sidewall (O’Phelan et al., Figs. 25 and 26A). 
Regarding claim 4, modified O’Phelan et al. silent regarding a battery wherein a distance between the flat sidewall and a center of an imaginary circle defined by the arc section of the first end surface is less than a radius of the imaginary circle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified O’Phelan et al. wherein a distance between the flat sidewall and a center of an imaginary circle defined by the arc section of the first end surface is less than a radius of the imaginary circle when doing so permits the battery to meet the size of the end consumer/device in which the battery will be used.  
Regarding claim 6, modified O’Phelan et al. teaches a battery wherein the terminal post (the circular end face is parallel to the flat sidewall) comprising a terminal post end parallel to the flat sidewall;
a center of the terminal post end is disposed on or above a center of the flat sidewall along a height direction of the flat sidewall, and/or the center of the terminal post end is aligned with a center of the flat sidewall along a width direction of the flat sidewall (O’Phelan et al., Fig. 25 and 26A).  
Regarding claim 7, modified O’Phelan et al. teaches a battery wherein the terminal post end is circular (O’Phelan et al., Figs. 25 and 26A).  
Regarding claim 8, modified O’Phelan et al. silent regarding a battery wherein the terminal post protrudes from the flat sidewall by 0.3 mm to 10 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal post of modified O’Phelan et al. wherein the terminal post protrudes from the flat sidewall by 0.3 mm to 10 mm when doing so permits the battery to meet the size of the end consumer/device in which the battery will be used and to permit the battery to make the best electrical connection with the end consumer/device in which the battery will be used.  
Regarding claim 9, modified O’Phelan et al. silent regarding a battery wherein a height of the terminal post, which is perpendicular to the flat sidewall, is 0.6 mm to 20 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal post of modified O’Phelan et al. wherein a height of the terminal post, which is perpendicular to the flat sidewall, is 0.6 mm to 20 mm when doing so permits the battery to meet the size of the end consumer/device in which the battery will be used and to permit the battery to make the best electrical connection with the end consumer/device in which the battery will be used.  
Regarding claim 10, modified O’Phelan et al. teaches a battery wherein the terminal post comprises a first terminal post portion (the top half of the feedthrough post 808 that is in the top portion of feedthrough hole 809) and a second terminal post portion (the bottom half of the feedthrough post 808 that is in the bottom portion of feedthrough hole 809 and extends through insulating member 827), the first terminal post portion comprises a first terminal post end (the top edge or end of feedthrough post 808) and a first cylinder (the rest of the first terminal post portion as defined above) connected to the first terminal post end, the second terminal post portion comprises a second terminal post end (the bottom edge or end of the feedthrough post 808) and a second hollow cylinder (the rest of the second terminal post portion as defined above) connected to the second terminal post end, the second cylinder is hollow (insulating member 827), and the first cylinder is inserted into the second hollow cylinder (O’Phelan et al., Fig. 26A).
Regarding claim 11, modified O’Phelan et al. teaches a battery wherein the battery cell further comprises an insulating member disposed between the terminal post and the flat sidewall, and the insulating member is integrally formed with or made separately (O’Phelan et al., Fig. 26A).  
Regarding claim 12, modified O’Phelan et al. teaches a battery wherein the battery cell further comprises a plurality of first electrode tabs, each of the plurality of the first electrode tabs directly and electrically connected to the terminal post (O’Phelan et al., para. [0205]).  
Regarding claim 14, modified O’Phelan et al. is silent regarding a battery wherein the battery cell further comprises a plurality of second electrode tabs, each of the plurality of second electrode tabs is electrically connected to the first casing or the second casing, and an angle between an extending direction of the plurality of first electrode tabs and an extending direction of the plurality of second electrode tabs is greater than 0 degree and less than or equal to 180 degree.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified O’Phelan et al. by incorporating a plurality of second electrode tabs wherein each of the plurality of second electrode tabs is electrically connected to the first casing or the second casing, and an angle between an extending direction of the plurality of first electrode tabs and an extending direction of the plurality of second electrode tabs is greater than 0 degree and less than or equal to 180 degree when doing so permits the battery to meet the size of the end consumer/device in which the battery will be used and to permit the battery to make the best electrical connection with the end consumer/device in which the battery will be used.
Regarding claim 15, modified O’Phelan et al. teaches a battery wherein the first casing comprises two flat sidewalls, one (corresponds to the first sidewall, i.e., the flat portion of battery 800 where feedthrough post 808, feedthrough hole 809, anode terminal 810 and annular member 813 are located), of the two flat sidewalls faces the plurality of first electrode tabs, and another one (either the diagonal walls on each side of the first flat sidewall or edge of case 804 that abuts the first flat sidewall) of the two flat sidewalls faces the plurality of second electrode tabs (O’Phelan et al., Figs. 25 and 26A).  
Regarding claim 16, modified O’Phelan et al. teaches a battery wherein a gap is defined around each of the plurality of first electrode tabs and the plurality of second electrode tabs, and the battery further comprises a liquid injection hole disposed on the second casing and facing the gap around the plurality of first electrode tabs (O’Phelan et al., Fig 26A).  
Regarding claim 17, modified O’Phelan et al. teaches a battery wherein the liquid injection hole (backfill port 806) is spaced apart from the plurality of second electrode tabs (O’Phelan et al., Fig. 26A). 
Regarding claim 18, modified O’Phelan et al. teaches a battery wherein the first sidewall defines a mounting hole (feedthrough hole 809), the terminal post is mounted in the mounting hole, and the first terminal post end and the second terminal post end abut against opposite sides of the mounting hole (O’Phelan et al., Fig. 26). 
Regarding claim 19, modified O’Phelan et al. silent regarding a battery wherein a diameter of the mounting hole is less than 1000 millimeters, and a depth of the mounting hole is less than 100 millimeters.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting hole of modified O’Phelan et al. wherein a diameter of the mounting hole is less than 1000 millimeters, and a depth of the mounting hole is less than 100 millimeters when doing so provides for the sufficient structural integrity of the terminal post as it extends through the mounting hole.  
Regarding claim 20, modified O’Phelan et al. teaches a battery wherein the first cylinder is hollow (O’Phelan et al., Fig. 26).
Regarding claim 21, O’Phelan et al. teaches a battery comprising: a battery cell (battery 800) (para. [0165]);
a first casing (second part 804; para. [0165]); and
a second casing (first part 803) mounted to the first casing (para. [0165]), the first casing and the second casing cooperatively forming a cavity for receiving the battery cell (Fig. 26A);
wherein the first casing comprises a first end surface (bottom wall), a first arc sidewall (the edge to which the pointer for ref. number 804 is touching; Fig. 25), and a first sidewall (the flat portion of battery 800 where feedthrough post 808, feedthrough hole 809, anode terminal 810 and annular member 813 are located; Figs. 25 and 26A), the first arc sidewall is connected to the first sidewall, the first end surface and the second casing are disposed at opposite sides of the first arc sidewall and the first sidewall, the first end surface is connected to the first arc sidewall and the first sidewall (Figs. 25 and 26A);
wherein the battery further comprises a terminal post disposed on the first sidewall (Figs. 25 and 26A);
wherein the battery cell further comprises an insulating member disposed between the terminal post and the flat sidewall, and the insulating member is integrally formed with or made separately (Fig. 26A), and
wherein the insulating member is made of a polymer material (para. [0162] of O’Phelan teaches that it is known in the art for the insulating member can be an epoxy member.  One of ordinary skill in the art can appreciate that epoxies are polymers.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.).
O’Phelan et al. is silent regarding the battery further comprising an explosion of valve disposed on the first casing or the second casing.  However, Gong et al. teaches that it is known in the art for a battery to further comprise an explosion relief valve (para. [0051]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first casing or the second casing of O’Phelan et al. by incorporating an explosion relief valve as taught by Gong et al. to stop the current input and output of the electrode terminal and to prevent the battery from being recharged at an excessive rate during an emergency state (Gong et al., para. [0051]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over O’Phelan et al. in view of Gong et al. and Shiu et al. as applied to claim 12 above, and further in view of Sato et al. (US 2020/0168886).
Regarding claim 13, modified O’Phelan et al. is silent regarding a battery wherein an insulating adhesive is disposed on the plurality of first electrode tabs.  However, Sato et al. teaches that it is known in the art for a battery to comprise an insulating adhesive (via insulating tape 40; Abstract) that is disposed on the plurality of first electrode tabs (para. [0032]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of first electrode tabs of modified O’Phelan et al. by incorporating adhesive as taught by Sato et al. in order to suppress the occurrence of an internal short circuit (Sato et al., para. [0032]) within the battery.  

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant argues:  According to the official action of April 20, 2022 and the advisory action of July 1, 2022 claims 1-3, 6, 7, 10-12, 18 and 20 are rejected under 35 USC 103 as being unpatentable over O’Phelan et al. (US 2019/0027775) in view of Gong et al. (US 2018/0366716). It is noted that according to the Advisory Action, the amendments included in the response to the official action of April 20, 2022, were not entered. This rejection is respectfully traversed. The Examiner acknowledges on page 4 of the action, that O’Phelan does not disclose a battery further comprising an explosion valve disposed on the first casing or the second casing.  The Examiner then relies on Gong for teaching a battery to further comprise an explosion relief valve. However, contrary to the Examiner’s statement it would not have been obvious to modify the first casing or the second casing of O’Phelan by incorporating an explosion relief valve as taught by Gong.  
It is the Office’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first casing or the second casing of O’Phelan et al. by incorporating an explosion relief valve as taught by Gong et al. to stop the current input and output of the electrode terminal and to prevent the battery from being recharged at an excessive rate during an emergency state (Gong et al., para. [0051]).
Applicant argues:  Further as explained above, Claim 1 is amended to include the subject matter “wherein the first sidewall is a flat sidewall and the two sides of the flat sidewall are respectively connected with the first arc sidewall, wherein a ratio of the distance between the flat sidewall to the center of the first end surface to the radius of the circle where the first end surface is located is 4:5 and 9:10.”  O’Phelan discloses that the battery case includes a plurality of flat sidewalls and arc sidewalls, and both sides of the arc sidewalls are respectively connected with different flat sidewalls. In contrast to this, the first sidewall in the present application is a flat sidewall , the two sides of the first arc sidewall are respectively connected with the two sides of the first sidewall, and the ratio of the distance from the flat sidewall to the center of the first end surface to the radius of the circle where the first end surface is located is 4:5-9:10.  Therefore, O’Phelan does not disclose or suggest the above-mentioned technical features of the present application, nor does it give any relevant technical inspiration. As stated in paragraph [0046], the terminal 2 can be arranged in the circumscribed circle of the flat side wall 12, so that the internal space of the electrode device can be further fully utilized. Referring to FIG. 3, a distance L between the flat sidewall 12 and a center of an imaginary circle defined by the first end surface 13 is less than a radius of the imaginary circle defined by the first end surface 13. In another embodiment of the present disclosure, a ratio of the distance L between the flat sidewall 12 and the center of the imaginary circle defined by the first end surface 13 with respect to the radius of the imaginary circle defined by the first end surface 13 is between 4:5 and 9:10. The terminal post 2 is disposed within a circumcircle of the flat sidewall 12. Thus, the internal space of the electrode device can further be fully utilized. The fully utilization of the internal space of the electrode device is an important feature of the claimed invention. ( Phelan and Gong do not disclose or suggest these features. Therefore, it is respectfully requested that this rejection be withdrawn. Claim 13 is rejected under 35 USC 103 as being unpatentable over O’Phelan in view of Gong as applied to claim 12 above, and further in view of Sato. This is respectfully traversed. As the claims are patentable over claims 1-12, claim 13 is patentable and it is respectfully requested that this rejection be withdrawn.
It is the Office’s position that rounded edges of a battery cell can allow the battery cell to fit within a curved enclosure for a portable electronic device (Shiu et al., para. [0037]).  A battery cell may include an asymmetric and/or non-rectangular design that accommodates the shape of that portable electronic device (Shiu et al., para. [0037]).  As a result, the battery cell may provide greater capacity, packaging efficiency, and/or voltage than rectangular battery cells in the same portable electronic device (Shiu et al., para. [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724